NUMBERS 13-18-00353-CR AND 13-18-00354-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHARLES NICKOLOUS LINZEY,                                                                  Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 33rd District Court
                    of Burnet County, Texas.
____________________________________________________________

                                            ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

        These causes are before the Court on appellant’s amended motion to abate or to

extend time to file brief. 1 State’s Exhibit Number 41, an audio recording, is not included



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
in the reporter’s record. The Court reporter has notified this Court that she has reviewed

the original Exhibit 41 and the file does not function and is unable to be copied. Appellant

is requesting that this Court abate these appeals so the defect in the record may be cured

by replacement of the exhibit or agreement of the parties.

       Appellant’s motion is GRANTED. These appeals are ABATED and the matter is

REMANDED to the trial court. In accordance with Texas Rule of Appellate Procedure

34.6(f)(4), the trial court is directed to conduct a hearing to determine: (1) if the appellant

has timely requested a reporter's record; (2) if, without the appellant's fault, a significant

exhibit or a significant portion of the court reporter's notes and records has been lost or

destroyed or - if the proceedings were electronically recorded - a significant portion of the

recording has been lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible

portion of the reporter's record, or the lost and destroyed exhibit, is necessary to the

appeal's resolution; and (4) if the lost, destroyed, or inaudible portion of the reporter's

record cannot be replaced by agreement of the parties, or the lost or destroyed exhibit

cannot be replaced either by agreement of the parties or with a copy determined by the

trial court to accurately duplicate with reasonable certainty the original exhibit. See TEX.

R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       Appellant’s motion for extension of time to file the brief is hereby GRANTED

pending resolution of the matters referenced herein.

                                              2
       It is so ordered.

                               PER CURIAM

Delivered and filed the
22nd day of April, 2019.




                           3